DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 03/16/2022, with respect to the rejection(s) of claim 22 (which was cancelled and incorporated into its independent claim) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Petterson (US 20210058633).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant in the claims to differentiate a tile group ID and a length of tile group ID.  For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 12-13, 15, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200213588) in view of Hendry et al. (herein after will be referred to as Hendry)  (US 20210314577) in view of Ye et al. (herein after will be referred to as Ye) (US 20140079126) and in further view of Petterson et al. (herein after will be referred to Petterson) (US 20210058633).

Regarding claim 1, Chen discloses
a method performed by at least one processor, the method comprising: [See Chen [0036] Video decoder is implemented by hardware such as one or more processors configured to execute program instructions stored in memory.]
receiving a coded video stream comprising a picture partitioned into a plurality of tile groups, each of the plurality of tile groups include at least one tile, [See Chen [Figs. 1-3] Picture divided into a plurality of tile groups.]
the coded video stream further comprising a first indicator that explicitly indicates whether a tile group of the plurality of tile groups is rectangular and identifying whether the tile group of the picture is rectangular based on the first indicator;  and [See Chen [0010] Parsing a rectangular tile group flag.]
reconstructing, forwarding, or discarding the tile group.  [See Chen [Fig. 6] Video decoder with prediction steps for reconstruction.]
 Chen does not explicitly disclose 
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture 
wherein the first indicator and the second indicator are provided in a picture parameter set (“PPS”) of the coded video stream.
wherein the PPS of the coded video stream further comprises a third indicator that indicates at least one tile group ID of one of the plurality of tile groups, each of the at least one tile group ID being an identifier of a respective one of the plurality of tile groups.  
However, Hendry does disclose
wherein the first indicator [See Hendry [0053] Rectangular tile group flag which is signaled in a PPS.]
[See Hendry [0005]].
Chen (modified by Hendry) do not explicitly disclose
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture 
wherein 
wherein the PPS of the coded video stream further comprises a third indicator that indicates at least one tile group ID of one of the plurality of tile groups, each of the at least one tile group ID being an identifier of a respective one of the plurality of tile groups.  
However, Ye does disclose
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture [See Ye [0004] The parameters of the one or more tile groups include the number of tile groups and the parameters of the one or more tile groups are signaled in a PPS.  Also, see Table 2, explicit syntax element num_tile_groups_minus1]
wherein [See Ye [0004] The parameters of the one or more tile groups include the number of tile groups and the parameters of the one or more tile groups are signaled in a PPS.  Also, see Table 2, explicit syntax element num_tile_groups_minus1]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen (modified by Hendry) to add the teachings of Ye, in order to improve upon tile group signaling by incorporation of a new PPS with tile parameters [See Ye [0020]].
Chen (modified by Hendry and Ye) do not explicitly disclose
wherein the PPS of the coded video stream further comprises a third indicator that indicates at least one tile group ID of one of the plurality of tile groups, each of the at least one tile group ID being an identifier of a respective one of the plurality of tile groups.  
wherein the coded video stream further comprises a flag that explicitly indicates whether the at least one tile group ID is explicitly signaled in the PPS.  
However, Petterson does disclose
wherein the PPS of the coded video stream further comprises a third indicator that indicates at least one tile group ID of one of the plurality of tile groups, each of the at least one tile group ID being an identifier of a respective one of the plurality of tile groups.  [See Petterson [0109] Tile group id [i] specifies the tile group ID for the tile with index i.]
wherein the coded video stream further comprises a flag that explicitly indicates whether the at least one tile group ID is explicitly signaled in the PPS.  [See Petterson [0109] Tile group ID flag.  Also, see Table 3, tile group ids enabled flag included in PPS.] 
[See Petterson [0062-0065]].

Regarding claim 2, Chen (modified by Hendry, Ye and Petterson) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the first indicator is a flag. [See Chen [0010] Parsing a rectangular tile group flag.]
 
Regarding claim 5, Chen (modified by Hendry, Ye and Petterson) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the first indicator of the coded video stream received indicates whether the tile group of the plurality of tile groups has the rectangular shape, without indicating whether any other tile group of the plurality of tile groups of the picture has the rectangular shape. [See Chen [0010] Parsing a rectangular tile group flag.]

Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 1.

Regarding claim 13, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 13.


Regarding claim 20, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 20.

Regarding claim 23, Chen (modified by Hendry, Ye and Petterson) the method of claim 1.  Furthermore, Chen does not explicitly disclose
wherein the PPS further includes a fourth indicator that indicates a length of one or more of the at least one tile group ID.  
However, Petterson does disclose
wherein the PPS further includes a fourth indicator that indicates a length of at least one of the tile group IDs.  [See Petterson [0118] A label is assigned to each tile group ID.  The label comprises an integer and is assigned to tile group ID in PPS.]
Applying the same motivation as applied in claim 1.

Regarding claim 24, see examiners rejection for claim 23 which is analogous and applicable for the rejection of claim 24.

Regarding claim 25, see examiners rejection for claim 23 which is analogous and applicable for the rejection of claim 25.

s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200213588) in view of Hendry (US 20210314577) in view of Ye (US 20140079126) in view of Petterson (US 20210058633) and in further view of Hendry et al. (herein after will be referred to as Hendry ‘556) (US 20170289556).

Regarding claim 6, Chen (modified by Hendry, Ye and Petterson) disclose the method of claim 1.  Furthermore, Chen discloses
wherein the first indicator of the coded video stream received indicates that the tile group has the rectangular shape, [See Chen [0010] Parsing a rectangular tile group flag.]
Chen does not explicitly disclose
the coded video stream further comprises syntax elements that each indicate a respective corner of the tile group, and the method further comprising identifying a size or location of the tile group based on the syntax elements.  
However, Hendry ‘556 does disclose
the coded video stream further comprises syntax elements that each indicate a respective corner of the tile group, and the method further comprising identifying a size or location of the tile group based on the syntax elements.  [See Henry ‘556 [0165] Syntax elements indicating a location and size of the tile set.  Also, see 0124, tile set is described by top-left and bottom right corner.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen (modified by Hendry, Ye and Petterson) to add the teachings of Hendry ‘556, in order to incorporate obvious and 

Regarding claim 16, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 16.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200213588) in view of Hendry (US 20210314577) in view of Ye (US 20140079126) in view of Petterson (US 20210058633) and in further view of Wu et al. (herein after will be referred to as Wu) (US 20170318288).

Regarding claim 10, Chen (modified by Hendry, Ye and Petterson) the method of claim 1.  Furthermore, Chen does not explicitly disclose
wherein the coded video stream received further comprises a fourth indicator, in a parameter set or a tile group header, that indicates a number of tiles included in the tile group, and 
the method further comprises identifying positions of corners of the tile group in the picture based on counting the number of tiles in a raster-scan order.
However, Wu does disclose
wherein the coded video stream received further comprises a fourth indicator, in a parameter set or a tile group header, that indicates a number of tiles included in the tile group, and [See Wu [Tables under 0029] Tile group header syntax includes number of tiles in the group.]
the method further comprises identifying positions of corners of the tile group in the picture based on counting the number of tiles in a raster-scan order. [See Wu [0008] Syntax elements that identify two corners of the tile rectangle.  Also, see 0102, Size information, number of tile rows and number of tile columns is include in syntax.  Also, see 0171-0175, syntax elements specify corners of the tile group in raster scan of the picture.
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen (modified by Hendry, Ye and Petterson) to add the teachings of Wu, in order to improve upon signaling control data for tile sets [See Wu [0005]].
 
Regarding claim 11, Chen (modified by Hendry, Ye and Petterson) the method of claim 1.  Furthermore, Chen does not explicitly disclose
wherein the coded video stream received further comprises a fourth indicator that indicates whether the tile group is a motion-constraint tile set or the tile group includes a plurality of motion-constraint tiles, and the method further comprises identifying whether the tile group of the coded video stream is the motion-constraint tile set or includes the plurality of motion-constraint tiles based on the fourth indicator.  
However, Wu does disclose
wherein the coded video stream received further comprises a fourth indicator that indicates whether the tile group is a motion-constraint tile set or the tile group includes a plurality of motion-constraint tiles, and the method further comprises [See Wu [0098] Signaling control data for motion-constrained tile sets that indicates processes within one or more specified sets of tiles.]
Applying the same motivation as applied in claim 11.

Regarding claim 18, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 18.

Regarding claim 19, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/
Primary Examiner, Art Unit 2486